


110 HR 2799 IH: Quadrennial Foreign Affairs Review

U.S. House of Representatives
2007-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2799
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2007
			Mr. Thornberry
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To require a quadrennial review of the diplomatic
		  strategy and structure of the Department of State and its related agencies to
		  determine how the Department can best fulfill its mission in the 21st century
		  and meet the challenges of a changing world.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Quadrennial Foreign Affairs Review
			 Act.
		2.Quadrennial
			 foreign affairs review
			(a)FindingsCongress
			 finds the following:
				(1)The Department of
			 State, established in 1789, is responsible for representing the worldwide
			 interests of the United States and for advancing the policies of the United
			 States.
				(2)The Department
			 operates over 250 posts in more than 180 countries throughout the world and has
			 approximately 30,000 personnel.
				(3)There have been
			 dramatic changes in the world in which the Department must function, including
			 changes in technology, changes in religious, ethnic, and regional conflicts,
			 and changes in economic, political, and military relationships. Moreover, the
			 world has witnessed the spread of weapons of mass destruction and the spread of
			 terrorism. Yet, there has been little change in the diplomatic strategy and
			 structure of the Department or of its posts throughout the world.
				(4)The Department and
			 all United States diplomatic efforts should be the subject of a quadrennial
			 review to determine how the Department can best fulfill its mission and meet
			 the challenges of a changing world.
				(b)Quadrennial
			 reviewNot later than
			 September 30 of 2010 and every four years thereafter, the Secretary of State
			 shall submit to the Committee on Foreign Affairs of the House of
			 Representatives and to the Committee on Foreign Relations of the Senate a
			 comprehensive examination of the diplomatic strategy and structure, foreign
			 assistance programs, budget plans, personnel decisions, and public diplomacy
			 plans of the Department of State and its related agencies to determine the
			 foreign affairs strategy of the United States to best meet the challenges of a
			 changing world, together with the response report required under subsection
			 (c)(2). Such comprehensive examination shall be referred to as a
			 quadrennial review.
			(c)Involvement of
			 National Foreign Affairs Panel
				(1)Submission of
			 review to PanelNot later than July 30 of the year in which a
			 quadrennial review is conducted, the Secretary of State shall submit to a
			 National Foreign Affairs Panel (in this Act referred to as the
			 Panel), established in accordance with section 3, a copy of such
			 quadrennial review.
				(2)Response
			 reportNot later than August 30 of the year in which a
			 quadrennial review is submitted to a Panel under paragraph (1), such Panel
			 shall submit to the Secretary a report responding to the findings, conclusions,
			 and recommendations of such quadrennial review.
				(d)Contents of
			 quadrennial reviewThe quadrennial review shall include the
			 following information:
				(1)A review of the current structures of the
			 Department of State and its related agencies, including the organization,
			 staffing, and operation of United States embassies and consulates abroad, to
			 determine how best to efficiently and effectively represent the interests of
			 the United States throughout the world and advance the policies of the United
			 States.
				(2)A review of the
			 level of cooperation and degree of integration of the Department of State with
			 other Federal departments and agencies, including the Department of Defense,
			 the Department of Homeland Security, the Department of the Treasury, the
			 Department of Commerce, the Office of the United States Trade Representative,
			 the Agency for International Development, the Drug Enforcement Agency, and the
			 elements of the intelligence community.
				(3)Recommendations
			 related to how best to meet the anticipated roles and missions of such
			 departments and agencies in the future.
				(4)A
			 review of the efforts of the Department of State with respect to public
			 diplomacy and any recommendations for changes or modifications in public
			 diplomacy initiatives or programs in order to improve performance.
				(5)An examination of
			 the assumptions used in the quadrennial review by the Secretary, including
			 assumptions relating to cooperation between the Department and other Federal
			 departments and agencies, communication with allies, levels of risk, real-time
			 situational awareness, and immediate communication within the
			 Department.
				(6)An examination of
			 the forward presence and pre-positioning necessary for the Department to engage
			 in negotiation and conflict deterrence in response to anticipated threats and
			 conflicts.
				(7)An examination of
			 the process of how the Department develops scenarios that may require a
			 Department response, and recommendations for improving this process to
			 incorporate nontraditional threat planning scenarios and input from other
			 Federal departments and agencies and nongovernmental organizations.
				3.National Foreign
			 Affairs Panel
			(a)EstablishmentNot later than December 1 of the year
			 immediately preceding the year in which a quadrennial review is conducted, the
			 Secretary of State shall establish a nonpartisan, independent panel to be known
			 as a National Foreign Affairs Panel.
			(b)Membership
				(1)In
			 generalA Panel shall be composed of a chairperson and eight
			 other individuals appointed by the Secretary, in consultation with the chairman
			 and ranking member of the Committee on Foreign Affairs of the House of
			 Representatives and the chairman and ranking member of the Committee on Foreign
			 Relations of the Senate, from among individuals in the private sector who are
			 recognized experts in matters relating to the foreign affairs and diplomacy
			 interests of the United States.
				(2)QuorumFive
			 members of a Panel shall constitute a quorum.
				(c)DutiesA Panel shall submit to the Secretary the
			 response report required under section 2(c)(2).
			(d)Information from
			 Federal agenciesA Panel may secure from the Department of State
			 and its related agencies and from any other Federal department or agency such
			 information as such Panel considers necessary to carry out its duties under
			 this Act. The head of the department or agency concerned shall ensure that
			 information requested by such Panel under this subsection is promptly provided
			 to such Panel.
			(e)Personnel
			 matters
				(1)Compensation of
			 membersEach member of a Panel shall be compensated at a rate
			 equal to the daily equivalent of the annual rate of basic pay prescribed for
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, for each day (including travel time) during which such member is engaged
			 in the performance of the duties of such Panel.
				(2)Travel
			 expensesMembers of a Panel shall be allowed travel expenses,
			 including per diem in lieu of subsistence, at rates authorized for employees of
			 agencies under subchapter I of chapter 57 of title 5, United States Code, while
			 away from their homes or regular places of business in the performance of
			 services for such Panel.
				(3)Executive
			 Director and staffWithout regard to the civil service laws and
			 regulations, the chairperson of a Panel may appoint and terminate an Executive
			 Director and a staff of not more than four additional individuals, none of whom
			 may be current employees of the Department of State or members of the Foreign
			 Service, if such Panel determines that an executive director and staff are
			 necessary in order for such Panel to perform its duties effectively. The
			 employment of an Executive Director shall be subject to confirmation by a
			 majority of members of such Panel.
				(4)Compensation of
			 Executive DirectorThe chairperson may fix the compensation of
			 the Executive Director, if one is appointed pursuant to paragraph (3), without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of
			 title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates, except that the rate of pay for the Executive
			 Director may not exceed the rate payable for level V of the Executive Schedule
			 under section 5316 of such title.
				(5)Detail of
			 Government employeesAn employee of the Federal Government may be
			 detailed to a Panel without reimbursement, and such detail shall be without
			 interruption or loss of civil or foreign service status or privilege with
			 respect to such employee. The Secretary shall ensure that a sufficient number
			 of employees are detailed to a Panel to enable such Panel to carry out its
			 duties effectively.
				(6)Travel
			 conditionsTo the maximum extent practicable, the members and
			 employees of a Panel shall travel on Government aircraft, ships, vehicles, or
			 other conveyances when travel is necessary in the performance of the duties of
			 such Panel, except that no such aircraft, ship, vehicle, or other conveyance
			 may be scheduled primarily for the transportation of any such member or
			 employee when the cost of commercial transportation is less expensive.
				(f)Administrative
			 provisions
				(1)Use of the
			 mailsA Panel may use the United States mails and obtain printing
			 and binding services in the same manner and under the same conditions as other
			 departments and agencies of the Federal Government.
				(2)Administrative
			 and support servicesThe Secretary of State shall furnish a Panel
			 with any administrative and support services requested by such Panel.
				(3)Gifts and
			 donationsA Panel may accept, use, and dispose of gifts or
			 donations of services or property.
				(g)Payment of Panel
			 expensesThe compensation, travel expenses, and per diem
			 allowances of members and employees of a Panel shall be paid out of funds made
			 available to the Department of State for the payment of compensation, travel
			 allowances, and per diem allowances, respectively, of civilian employees of the
			 Department. Any other expenses of a Panel shall be paid out of funds made
			 available to the Department for the payment of similar expenses incurred by the
			 Department.
			(h)Sunset
			 provisionA Panel shall terminate 30 days after the submission of
			 the response report required under section 2(c)(2).
			
